Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 1 of 19 PAGEID #: 1

PiLER
RICHARD W. RACK
IN THE UNITED STATES DISTRICT COURT CLERK OF COURT
FOR THE SOUTHERN DISTRICT OF OHIO 7929 JUL 20 PM 2: 96

 

 

 

 

 

 

DIVISION
(PIPE Te OBR
2 eitabnbist Gib 5
CAS TGs MéiFigon
(Enter Above the Name of the Plaintiff in this Action)
vs, MAGISTRATE JUDGE JOLSON
(Enter above the name of the Defendant in this Action)
If there are additional Defendants, please list them:
COMPLAINT

I. Parties to the action:

Plaintiff: Place your name and address on the lines below. The address you give must be the address where
the court may contact you and mail documents to you. A telephone number is required.

 

Name - Fuli Name Please - PRINT

 

Street Address

 

City, State and Zip Code

 

Telephone Number

If there are additional Plaintiffs in this suit, a separate piece of paper should be attached immediately behind this
page with their full names, addresses and telephone numbers. If there are no other Plaintiffs, continue with this
form.
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 2 of 19 PAGEID #: 2

Defendant(s):

Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
form is invalid unless each Defendant appears with full address for proper service.

1.

 

Name - Full Name Please

 

Address: Street, City, State and Zip Code

 

 

 

 

 

 

 

 

 

 

If there are additional Defendants, please list their names and addresses on a separate shect of paper.

IL. Subject Matter Jurisdiction
Check the box or boxes that describes your lawsuit:
rl Title 28 U.S.C. § 1343(3)
[A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
right secured by federal law or the Constitution.]

O Title 28 U.S.C, § 1331
[A lawsuit “arising under the Constitution, laws, or treaties of the United States.”]

Title 28 U.S.C. § 1332(a)(1)
[A lawsuit between citizens of different states where the matter in controversy exceeds $75,000.]

J Title United States Code, Section _
[Other federal status giving the court subject matter jurisdiction.]
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 3 of 19 PAGEID #: 3

I. Statement of Claim

Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
name of all persons involved, give dates and places.

Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
Attach extra sheets that deal with your statement claim immediately behind this piece of paper.
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 4 of 19 PAGEID #: 4

1. Negligence per se ---( see exhibit D) violations of Nursing Home Reform Act is Negligence per
se,

Ms. Giebell , former caregiver of Shiskin Wu, reported abuse of same patient to heartland of
Dublin. During the process of reporting the abuse to the police, heartlands
administrator, Cody Bown, telis the police that Ms. Giebell , wouldn’t be allowed on the
premises of heartland at Dublin, citing that the power of attorney, didn’t want her
there.(See exibit A) The police then made suggestions to the wu family, that led to Ms.
Giebell’s telephone rights being taken away, which was a violation of the Nursing Home
Reform Act. (exhibit E) The power of attorney law, is state, the Nursing Home Reform
Act, is Federal. So Ms. Giebell had a state law used against her, that violated her Federal
rights.

2. Gross Negligence ----(See attatched form)

3. Malice-----(See attatched form)

4. Attatch the following complaints to civil complaint:

Title 18, chapter 73 , section 1510 obstruction of criminal investigations

Title 18, of the same, section 1513, retaliation against witness

Legal precedence in the form of civil case Jalowy vs. Friendly Home, Inc. (see exhibit V)

5. Witness Statement
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 5 of 19 PAGEID #: 5

Gross Negligence

Ms. Giebell, former caregiver, and friend to Mr. Wu, lists Ohio Statute, 3721.10 part d, (exhibit f), as
qualifying for ‘sponser’ status to speak on behalf of Mr. wu, and also bring suit. Ms. Giebell submits the
following text conversation with keui wu, mr. Wu’s power of attorney, calling ms. Giebell , Mr. Wu's
friend, as a type of ‘show cause proof’. This is ( exhibit g)

Ms. Giebell who took care of Mr. Wu in virginia, healed up 6 weeks of marks on him, (2—3 week
segments) and reported said marks to her boss, Mr. Jen Wu. Mr.shis-kin Wu, was then taken back to
ohio, approximately 5 weeks later, and placed in the Heartland of Dublin facility.

On a visit on Jan. 16, 2018, (exhibit h}, ms. Giebell observed marks on Mr. Wu identical to the mark on
Mr. Wu in virginia. Thinking that Mr. Wu would be coming back to virginia soon, ms. Giebell who was on
aer way out the door, when said mark was discovered, did not report abuse of Mr. Wu, at that time.

Ms. Giebell also observed more marks on Mr. Wu, in May and also the July, and august trips to visit him.

On June 15,2018, power of attorney, Keui Wu, tried to cut off ms. Giebell’s vistis of Mr. wu. At that time,
heartland intervened in behalf of ms. Giebell’s visiting rights. At this time, ms. Giebell also reported the
observation of abuse to Cody Brown, administrator of Heartland of Dublin. He RECKLESSLY disregarded
ms. Giebell’s abuse statement, that included information that a family member was abusing Mr. Wu.
Because she stated only family members would have had access to Mr. wu both in virginia and ohio,
because ms. Giebell’s boss, Mr. Sen Wu kept the door locked, and only family members or employees
could get in to mr. Wu. ( See exibit i) Ms. giebell then reported said abuse to heartlands home office,
who refused to let ms .giebell file anymore complaints until the administrator, cody brown, had time to
act. But cody brown, failed to act, so then ms. Giebell reported the abuse to cody browns boss, Mr.
Jason Holefelder. Mr. Holefelder, went on a vacation in July 2018, after receiving ms. Giebell’s letter.
During the time he was gone, things got so bad with Mr. wu, that ms. Giebell filed a complaint with the
ohio dept. of health. When Mr. holefelder returned, he did an assessment on Mr. wu and after a phone
conversation with mr. Holefelder, heartland RECKLESSLY, denied any abuse of Mr. wu, calling the marks
on him, ‘skin discolorations’. (found in exhibit b). Heartland did this dispite NEVER being implicated in
the actual abuse of Mr. wu, Ms. Giebell who has personal knowledge of the marks , disagrees that they
are only ‘skin discolorations’.

After talking to the nurses on Aug. 2nd, 2018, ms. Giebell found out that mr. wu’s family had been
sitting in his room all day. And ms. Giebell could not reach mr. Wu by telephone. Ms. Giebell got upset
and called the Dublin police. During the course of reporting the abuse to them, the officer told ms.
Giebell that there was another report involving mr. wu. On aug. 3 rd, ms. Giebell got the 1* full police
report (exibit a). She was very upset., and spoke to a police officer regarding the telecommunications
Suggestion of officer jones. At that time ms. Giebell spoke again to mr. holefelder, who denied he knew
about the of ms. Giebell visits, by the administrator. Ms. Giebell insisted that he immediately call cody
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 6 of 19 PAGEID #: 6

brown to fix the problem. Ms. Giebell also insisted that he call the police and speak to them. He didn’t
want to , but said ms. Giebell could have an officer call and speak to him. So | called the officer back,
and on aug.4, sat, he told me he had spoken to Mr. holefelder and assured ms. Giebell there would be
no more touble out of the telecommunications suggustion.

On Friday, aug. 3, ms giebell also spoke to investigator, sgt krayer, to have him re-open the case on mr.
wu. He requested that ms. Giebell document the abuse in virginia and make a report. When ms. Giebell
went to the police department in wythevelle to make a report, they refused, and said the statute of
limitations was up, which was a lie. The chief of police showed up, wearing civilian clothes, and very
dirty appearance, and hid behind the door and listened to another officer speak. He also refused to help.
Set Krayer allowed ms. Giebell to document the abuse in virginia and ms. Giebell had it notorized.

On Monday, aug. 6, the investigator sent officer jones back to photograph the marks on Mr. Wu. {exibit
j) Later that day, ms. Giebell, received 2 call from and officer traves telling her that mr. wu’s family had
come in to make a telecommunications complaint. He was friendly and seemed like it wouln’t progress
any further and promised to call back. When ms. Giebell didn’t hear from him, she called back (aug.7),
At that time, officer traves was very hateful, and went on and on about Mrs. Wu being the power of
attorney and not wanting ms. giebell to contact Mr. wu. Ms. giebell told him about her rights, which he
totally ignored, and then gave her the verbal warning and threatened her and told her not to call mr.
wu, or she would be charged with telephone harassment. Ms. Giebell, also asked him to provide her
with some sort of a written statement that he gave her the warning, and he also refused. He also
advised her that mr. wu’s family had taken mr. wu’s cellphone, which was also a nursing home reform
act violation.

So ms. Giebell called back to talk to the first officer who told her she would not have any problems out
of the telecommunications suggestion, and he was off duty. In fact ms. giebell was so ubset, that the
person she talked to, made an incident report about it, (exibit c) which proves ms. Giebell’s story. She
also talked to a lady officer named sgt. Rice. Sgt rice was very hateful and threatened ms. giebell.
Ms.giebell told her that the communications warning was not a no contact order, as it only involved
electronic devices. But she disagreed with her, and told her that the police specifically acted on the state
law. She also made a big deal about the fact that they followed the state law of the power of attorney
and also disregarded the federal law.

At this point, | would like to submit exhibit k -2921.03, intimidation, chio revised code, which states that
itis a 3% class felony to threaten a witness, in the state of ohio. So that means when cody brown, officer
traves, and officer rice, made threatening remarks to ms. Giebell, or about her, they all committed
felonies, according to ohio law.

Ohio revised code 2921.03 intimidation, also states that the person wha intimidates a witness, is also
liable in a civil action to pay the attorneys fees of those harmed by that action in the event they bring
suit. So if this court should deem it necessary that ms. Giebell have an attorney to speak in behalf of mr
wu, then please have one assigned, and bill his fees to heartland.

Also important to note, that because ohio law clearly states that heartland is liable for ms. Giebell’s
attorney fees, ms. Giebell is NOT liable for theirs.
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 7 of 19 PAGEID #: 7

Malice

In June of 2019, Ms giebell obtained a partially redacted version of some of the ohio dept of health
survey reports, Ms. Giebell found and observed patient #10’s report , who she believes to be Mr.Shis-kin
Wu. Ms. Giebell offers the following exhibits as a type of ‘show cause’ proof. Exhibit L-mr wu’s death
certificate matching the same time of death as patient #10. Text messages, and pages from mr. wu’s
care journal, showing that ms.. giebell prepared Mr. wu’s medications, (exhibit M) proving ms. Giebell
had first hand knowledge of Mr. wu’s medication, and texts and pages from the journal showing
medications that match those of patient #10. {exhibit N)

According to patient #10’s report,(exhibit 0) Mr. Wu was signed up into the hospice program on 8/5
2018,AFTER the 2" investigation started. Hence before the abuse was reported, Mr. Wu was NOT on
hospice.

After speaking with officer traves, ms. Giebell called mr. Holefelder, who granted ms. Giebell rights to
visit mr. wu on aug. 18, 2018. During this conversation, ms. Giebell, made mr. holefelder fully aware that
the police had placed ms. Giebeil under ‘false detainment’ with regards to the phone rights, and that
they had ALSO included the nursing home room phone in that, which was a violation of the nursing

home reform act. Mr. holefelder did nothing to help ms. Giebell regain the telephone rights.

During the next few weeks, ms. Giebell sent - complaint letters to - officers, tryng to get out
of the ‘false detainment’ of the police(exhibit p) . Eventually ms. Giebell spoke to the chief of police’s
secretary, becky, and then to the chief of police, himself. Then ms. Giebell was contacted on Thursday.
Aug. 30, 2018, by another officer acting on the authority of the chief, dismissing the warning of officer
traves. He said that the legal dept. of the police had sided with ms giebell because Mr. wu was
competent.

According to patient #10’s ohio dept of health’s survey report, (exibit o) mr. wu fell on aug. 22, and was
taken to the hospital . the report does not say when mr. wu came back, OR what condition he was in
when he arrived. But it does say that when he came back, he was NOT on hospice.|t also says that for
some reason, Mr. wu was mysteriously put back on hospice on sept. 2", and even though he had
handled being on hospice fine from 8/5 till he fell, he somehow started dying the next day on 9/3, and
continued dying until close to midnight on 9/4. The day mr. wu was placed on hospice, 9/2 was only 3
days (the same weekend) after ms. Giebell was able to get out of the ‘false detainment’ of the police.

When ms. Giebell spoke to the officer that dismissed the warning of officer traves, he made some
stipulations regarding mr. Wu. He said that mr. wu might sometime in the near future be declared
incompetent. The subject matter of mr. wu being declared incompetent was also in the mentioned in
the: 2" police report. (exhibit b).

This is indeed upsetting because in the first police report, (exhibit a) there is facts jotted down ona
piece of paper, 1 being that Mr. wu had a bims of 6, meaning that he was NOT incompetent. Yet it was
heartlands intention to have a doctor declare him incompetent (exhibit b), even though the first police
report (exihibit a) provides proof that WAS competent.
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 8 of 19 PAGEID #: 8

So it is ms. Giebell’s observation and opinion that mr. wu was signed up into hospice as both a
retaliation and to ‘dispose’ of him. And to rid themselves of the abuse scandal. Incidently, it is important
to note, that heartland was never implicated in the actual abuse of mr. wu. So they did this to an
innocent man unnecessarily. That is Malice.

And how exactly does someone who is competent suddenly become incompetent? And how does a
doctor, mysteriously declare someone incompetent that is already competent? Could it be that
heartland used their hospice to incapacitate mr. wu? There seems to be circumstantial evidence to
support this. That is Malice.

Ms. Giebell would like to submit (exibit Q) , a magazine article that says that there are multiple
allegations and complaints filed stating that, hcr manorcare signed patients up to hospice unnecessarily.
And also falsified records. Mr. Wu is actually proof of this.

It is important to note, that the police dept. specifically dismissed the warning because mr. wu was
COMPETENT. So mr. wu had rights . Yet heartland, continued on purpose to ‘attack’ this right, by saying
they would have mr. wu declared incompetent by a doctor, even though he was already competent. And
this violated ms. Giebells rights as well. That is Malice.
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 9 of 19 PAGEID #: 9

e

Title 18, chapter 73, section 1510, obstruction of criminal investigations

In exhibit b, heartland makes several statements that are lies concerning mr. wu’s stay at heartland, in
an effort to discredit ms. Giebell, the witness, to the police. In the ohio jurisprudence 3 edition, vol. 27,
criminal law, section 1412, page 403, (exhibit s}, it says that to communicate false information to any
person constitutes obstruction of justice.

1. Heartland falsifies time Mr. Wu was at their facility. Ms giebell has included mr wu’s care journal
from virginia, (exibit t), and a text message for almost everyday ms giebell worked with mr. wu,
(exhibit u ). To show cause and prove this was a lie.

2. Heartland has also obstructed justice by indication the abuse marks on mr wu were only ‘skin
discolorations’. Even their professionals have participated in this. Proof of which was found in
exhibit 0, patient #10’s report that states that a nurse practitioner called the marks on mr. wu,
‘normal aging process’.

Title 18—chapter 73,-1513 retaliating against witness

Heartland administrator cody brown, told the police ms. Giebell would be restricted from the property.
In case Jalowy vs the friendly home, inc. , it specifically states that the administrator barred someone
from the nursing home, and that it was retaliation for reporting abuse. So ms. Giebell offers this legal
precedence as proof that barring somone from a nursing home constitutes retaliation.
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 10 of 19 PAGEID #: 10

IV. Previous lawsuits:

If you have been a Plaintiff in a lawsuit, for cach lawsuit state the case number and caption.
(Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doe).

 

 

 

Case Number Caption
vs.
V5.
V. Relief

In this section please state (write) briefly exactly what you want the court to do for you. Make no legal
argument, cite no case or statutes,

 

 

 

 

 

 

 

 

 

 

I state under penalty of perjury that the foregoing is true and correct. Executed on

this [day of Sialye 2020.

ee eon 120)

 
Cage: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 11 of 19 PAGEID #: 11

 

ee sans - FUN Wiss Statement. —

RI
i

——-- mo jeu. line Credoel | 8 We the testament

a yond sof ha thets Stotemouk

= fax Healy apo dO, slsep « the ost of int

- ff Kasialed aud abiltee. Oo

: _&s eck taking cane of Mr, Shiskin

Wa “on Now a2 2018) « worked +PI) Sou

; ae el 2017. Besause LT Was hot Pu courted. with

Kaui. Wu_ad that Pure, hone note

1 Sourcnal for Shatin es period) eed ese, —_
_ Rs week. Of. Ye Cane SDuvnadl ’3aleo0

7 —---.-|-missi oy. Boss , hr. en Wu waved
___j|_ me to &b +o Dhfo dnd take Cave of Mv

TN pA tim nor. At-that dt fmne TD w& unable.

tL te elo thct Mv Wu wert borkyo Ohin

i at APs Aduse tucttl Lic ——

IN. ant —whon be Lell Was PlacehTin the

tt hedtland at Babli, Laci Ae

a When Mi tou lef} Dose, Ten Wy

He tall. ine that. Mv Shiv, Wioonleh de Stine

idaok =to a tea fe atSome - Point eatime,, _

 

 

 

 

 
  

 

 

 

 

 

 

  
 

 

 

ns | TE visite? wm 0 WwW a dae Wand, Te es An. gy =
———— hp hawt land of Disbli (tus . =heid

Dn Mex ba AOIZ, Shig-kh WW CCHS Uy

__ poieut Ghd Unde Ing. 0¢ ne 9, Ving? thi ae AU
ms 5 a Sotto 2X hub hossane Pah how ¢ 28
2 —1 Pre o PS,

oe tl te ee

 
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 12 of 19 PAGEID #: 12

A

ee ee + ths ae

—L Ow Baty Ub QOlT, _L Came to. wovk a heard ae

a. Wine and Slapping wolses. ee fLvow Myr
7 ——_| ee a. Srudouws. app led +o vw Lohose
_ Vole. TE. ts nr2od. Tiled Blt
-——-—-- What _wis_9¢ g ou Suthe roo Ms. Ceybil
—.--—<pypuldes a. KLM & photos to ‘make the
_ Pellowkna estaltont-S 248 Smale Pie
ae IM _wikdow ? LY as ey 10 &eck
ee [fog he, e Figo of tho Fe door. Bick Ch

_ as fa Ye Avound. “Bactie (pe ae

; Bapthe ow Pin thes sped a pou Cea: Cals oe
al _Vnong_@le vat? ee oa
_ led, Br 2venr_ with! up ing oa PSH!
-_ Was bnabl +o Sex Tins do. 'S Gon’ atk,

7 he nois&_ Stopped OF Thsicte.. the Aoov ee
ow te My Wu's Poon, ae, bak w) When? DPwed|

whe dooce, T Say Mv Wu rH) ain OU oe ——
ae Bed Yeas con_hfs ace, Mm

LUDA Was DB ted fe Braet OB rie My. es =
at de nat Kebba 1 Was Ju the voom

+4 bes3.des boss derby that ov nok However
a because atlioeat. fay. ot | Fute Yhe_ re ovd to

eee ~o 622 Tutu » Window, woul
ha

ae abk +o. See. Angi pas. — a

 
  
 

 

 

 

 
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 13 of 19 PAGEID #: 13

GB)

 

_ a Sometfre atler this 4 Q. dark pur le _
1 dovuigee COWe.. KP. Dvn LIK Sthakthad

nee Seok before, ek donk about Srweem,
__ctp heal, Aer Qhouk a conels ov So Ptsarkd

cto hogl «teh, Raving only Yhe foudbside mavkd
oL_eall baled up makks, “ay madomce _4aypuud)
the Oud week of Au BSD seat Same maick.

 

 

 

| Came 4 oo ee Wd Wass Sime FE _
ft his aa

 

Tod Wim, Tl Phonaltk Whack

fons. OU are Sain JOR ane

 

int TL ‘ontanted my Boss, Sen Wu, and
Wy. ber ax

hark bu. ane acne x Yrot he Shove
te one - toh&é Ad ng DU, TD omade Pe

 

 

 

alec to Pus oe =a iat waiutto Sea

 

 

mone Werks Ol My, Ha. 2 days See ee

 

 

ee he clel we thet My Wu Wes. Aphis ee
—— to he _heewrtlawcs ab Dablh —— SS
_— . Si ue2ksJaster Ou Sept at sn fed
deft. auc) Was ‘plane Moy ene, Spwitive,

_._____|

__|l (Ale had

 

 

Even though © didiult want Mr Wa to
are he would Le Safle indhio, _

eS East het bow 2 Opa Gwlevberetee »

Hh

too re ee ee oe —_—sy

debi cle SGiaks afer 0 at Neu! (JUS. as
angen of | Wr Mu speaking zug lt sh.

- ff + a

ok visited Mr Won hallouseer gEOLZ
ak. Yo ~ haarttaud ot-Dublin faai] Pa Se

 

eae
v Oct (0, Also took

 

 

 
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 14 of 19 PAGEID #: 14

——- = “Do +o bad yucsther, pm Wasnt able to

@D

 

srt. My, Wa again oti] ¢he nickle. ot
=e AO. Ik _F RAYS, Ken) Wa. west Aagpy

hot Ade Vistting h?m again a wanted mero

eyppsed He og ee WS Stomoah (ety!

Pe lary, On last} day fu “ ST,
|| | Nanuaryz le 207%, Ll ro mw
owe aw py | Wi Dp Dilleet te divide

1 ae Lastue hin. Thrt Sam -ro 7 Aeichicel

ve Puy. lo. bruce. asa Sau hone TA YI Veni

 

Shoe d LT Stree 2 A

i fait ee et Sodh , 80

By Rt heh —t_=bied vs sto wnatkee a hie,

 

 

Peeing He wu Dean’ heads Some Sort of”

 

 

Idoa | of St Sy notice TH is ienun But ues
= My We left ft Virainie, es a5
use. LOuse cc | hoped he,

 

aL wouleh
il Js fey message. si Prom phe STaSnauy 4!

a

a he WMevkK S_ Aval- cf a Bineg_ yee WAS AWW

 

  

7 ars Keto vi Giulia

rae

kt Comitv he WAC TO Viv Giniae. Leehibte¥p

On my onairch top to _visrt M rio
vail hot_& “NeW marks ol him.

fis. Wu kKyown, “fot Supe St he had bean het

 

 

 

QR mows Since LP had beor, Here (Prd
L bruise tales oly. 2 weeks to reals).
Wve, Keni Wu dibl not come eo See"
me Th Marcha Sine yt had dean now

ows Wv Wu was et hoo laud
ante Hhaink tH altel be. ‘wold CDing

va ee ee ny

 

 

 

 

 

 
oar 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 15 of 19 PAGEID ©

ae ivi marke Tt Pound out phat

 

had Petlen Su vhe bathroom, Bd
ET bebviendid he lady acvess the hal 1 Cao
Py aosked | hey to Kaas QO. SPeoial tue dn hin,
ae ap vil, athings » Changed with Mr
= pple teppa rreove had alrop
———— OUL. Pippardutly’ At Shower, and disabled mo
ae awe Parents! _APRb eH fo ofr
| “Tatie of. opi be, It Sfnrtoveh. wrth __.
et fritid WALDSS Whe halle She Wars ahle _
4o0aet messams to. ipo lou Poy Mme,
— ae at decided - to_meke Gh unennouned
ee TS Mr. Wr, hod calkd Wimahe
stave eae was Very Counce vinocke
—<— ie av rthed on_ naa le f lS, All bette
i broleo. | | DORE ors, WwW; showed vip a Hyseia)
—pbibon. a Nv. Wes Rant Fos Crtate
Phe) W!As Avd x ust lu whe oe
ea yt beat Ww an a hen Soh > [?Ke he
TR Shas Les luk Sn _ =. rhe povied is

_ he purse yyalet awe {Os Wu Cama. Ph
4. ‘said Ke. wed pa ees Duds Th
ae

WA Sine phe o)\evcoction
with Mrs, Ga. > eae Speale with heed

hues Carol, Caveal. Was hiee YD ~~ —

 

  

 

      

 

 

 

LASSt Wig A wie _ 2 _ Keepin Vist bG
wie My. Yow also- Rous. vn pb a ilete
_-bo howe. Yhe! purses’ hel p YO fu Te a

the phone. Bit his was, car “Ped. beCoLuse.

a RE sal My Wu was Wabs fered
=e _. downstal nit dat.

oe ee ee tA. na ee es ee ee ee

 

 

 

 
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 16 of 19 PAGEID #: 16

* @

Nr Wes yoom dowusteirs rcoulcd nok Se.
_ eatn Puch yon, he Othey srle Ah Nehall

nn So this _ wauck haue made j4- pasizy Lor
__ SO meore to. Bouse hom. _
snl hd Lo belt Tn _Wyne - beaautp tonsider

moving to Ohio, My Gu's adace had not
a |istop , ev the nag L_Corbrnrvd

ro Col Mic. Wa Lutymda rs Onhin.

4 The. UK SeS_ Ue. OW bi Se oo

On. Quine IS Chadd a Hp. eg es _gpilivg —_
_ahal of Mr Wa. oe PG 1 We

had tied a Oak APP my a a WANA
I Wa, Dhol o alice e director dyes,
- lo. ent. finttte room, And Jotey Hilleed
= om to) Cod chvanwn od hirpe ate _ ay well.
Eis. Vina Be Kiur NIA _ WAS. phesear
AS ne, eesimar Coll Or Wot, beck f-
was Duin. dis oell Ybetit’ © |
ML olree 08 Wi, Wa 4o | ,
m____}j Code , Bronudidl uot bo bene me epee You
i eee VW, Wk. ancl didl notvedee Ah Qtiouw
__ to. kelp oe Wu of diny Kind. Boeck he olidlrnesoue.
LD fet vik ta at Hattie, Ratha be yoked)
Ht VY bay doe prrthe. AUVses helping wna. 0
iis soll OWS wey wy el “ig ee Mys, Wa had wil laced
fe Wu pho we ve Oug oe hard foy Kin
stp Quswer a ao Hh top pre on

_ a itd tak of: papal, ne a

2 eee oe ——— ee ee ee

 

 

 

 

 

  
  

 

 

     

 

 

 

 

 
{1
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 17 of 19 PAGEID #: 17

a — Daring Lhe noyct- Sutvad weekS / = Struggle
Te es Cell My Wu sue My Wis new room's
a. Signal. Was So. had, ks i Late Zon. Phone _ wowd
; wd p-So doug ohh x dyadic Nt we
PA Pn Vale Sao “Bid. ope 2018, Tis
ie QOL shoved ofl-te bether Wass Ov Wr _

a foalh jad ayeetty incite prdhis_ (hreap hard?
pe bee VYDV Wt, Fhelped.. My Nu. Pycto > dh.
bathinom. Saw a Leen Wp. ynarks’ Oh. both Side ——
pe his shmach. the. aw sicle Tr hack: nO Se2ely
oe Wark Faces last Cugusk So mrpas cebuse. Sa neflifie —__

te =e uluclhip rani eof My War Y
nn (. sy pow dt EHS afl Oba Miele. Fiera thenay
Ha shone foy mr Wa, sone bor :

_ mee cvowsy cctavneol rt off, When Tt £.
ae _ oked thon to thunk beak Ons Hho didutehe
pies evan Said that mv Wut didht wartto
= __Habkto We, L -GOr 8, Call from hinnon ome of
Te. _pthise dy =
__MNvs

ae tds hod become 2 Rela da ber
| Vellina ahha eo Coy. hol Pies A Gexcsss

 

   

 

 

 

    
 
   

 

 

 

 

 

 

 

 
 
 

LU pov, W AA, I @ vey bai, oho ae oO
_a- — Strat Ichag isa tis i z out: ey Mwuel, les.
Be tag: Vern, od ef Sounkindee

  

 

Pe on, Oa he OST QA UUvee oe. hurse Sail?
lea My Wu was Seo se So. hand, She Couldict
Cn. Shake him awrwkes De. Inv. Wus Caueqivey
lor have Lirs- hand Kno lela. Know hea) |
_—_ | Mw. _Wa _NEVER_S + hard define, pitted
a iF Sspepled 2 or WS big. a
eS - a. oe leit Ve. Dh dept feat

 

 

 
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 18 of 19 PAGEID #: 18

 

—i— SS aaa

et ab the last week of jul ye tO
Hook. Poa, Sgt 0 tks mr Wes boom
to fake a eell-phone. 30D Cond Gables obese
On he m A\Vevidy eo nade wrulHo' kk Calla
L He. Mes Pha. 0atholic, WuhS,
the _Voluuseety le of SIL Cane ——_
von dad Wht 7 ' was btrally ah
DUrgOUL. She Was ~ “Hay nad He — —

 

 

 

    
 
 
 

| Putin he Ov uSe. Yer My.Wre anil
—sI Ab Vt Wouck humto howe ne yisttorss
CP NRK olaction). Also “pyo: batitlonol

was A eBsliy, + bec 2 tole Ste thee
——e a. La: ni! OAKS huyhw Mv Wa, So

Bess Darl sain’ Doi Phew, Oui Wer, Whe VERA
7 fae ts. eaythid 2 Acstuall PAL Lume Ahr & ecessovy |
a 8 lig Qe We Qo 6 a Ye
ee Bra, brown Lecled to act onvhe abus.
LE Cawtertes! hie boss Whe Came 2 dich at
ASS eo Ssimuck pr Mr Wu on Duly 3! aig, On
3 ++ / St Sod Brown Called |
Jusabuse. Duvi Shatt Vierk
Nod bvoun_violarted Meo mv es Wott Q
in Id the. orev nespovdirg he Lou
wet dete we_vishkk MY Wu ee My bk
: a2 tO. Pea Mout, cada bvwn virsbved

NHR, Beales, awd ease Anaya ef lab. an

 

 

 

 

 

 

 

 

    
 

 

Pail:

 

 

 

 

 

 

 

coe OCCRSS OV OSH 3 Also wade heartland af
thud Pi, Bia Le As
7 li _ They 0.
lee Wes ONE
s and. unab® +p B

 

SS ee ee ee eee

 

 

ae = + _— ——:
‘|
Case: 2:20-cv-03655-SDM-KAJ Doc #: 1 Filed: 07/20/20 Page: 19 of 19 Ww
. e

TR woes Allowed bovis My. EE __
Pua IS, QS, Sawdope TL Ocume wrth m
— ri drow. | was Slnessedl ta Be
tad He police. would d shod Uped CAUSE. ee
tn Wd-be Shot, Loken ot Hone D4gh
Tbe a hh Alone Witt my. x Pret Mic Wik
showed “ithe shared, Yosh a Stened athe

 

     
   

—. Thee 3 to
hoard, Medical boar 2 US Sor na a
See ra alld itor adi ale a
Sheek. Un onbsieutialt Dut whan. it pretalned. .
Ho_othay sop ple ghee, Eves. vhe YS ooyenS
___ didivet do Heir sob said T eahow Ld aie np. ee ee
Come ett me Bl Cost. vend a ipa Bieta an

  
 
   

 

   
   

 

 

     

ug earn aio. cos

— pagan fee Not - Dual: :
te CAUS nse tothe Vidladed 2
was zy ? anda dnoikrutSo

Cpwdire pyoleet iv, Wu, thoke @ wWhple nter
ball qcuine A.W es he heeson oy VIS Sct

  
 
